UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-2371
                                     _____________

                     ANDREW CARMAN and KAREN CARMAN,

                                         Appellants

                                            v.

                                  JEREMY CARROLL

                                     _____________

On Appeal From the United States District Court for the Middle District of Pennsylvania
                                (No. 3:10-cv-01013)
                    District Judge: Honorable James M. Munley
                                  _____________

                          Submitted on December 12, 2014
                After Remand by the Supreme Court of the United States


    Before: MCKEE, Chief Judge, FUENTES, Circuit Judge, and SCHILLER, District
                                    Judge.1

                                     ____________

                                  JUDGMENT ORDER
                                     ____________

    This cause came to be heard on appeal from the United States District Court for the

Middle District of Pennsylvania and upon remand from the Supreme Court of the United

States

1
 Honorable Berle M. Schiller, United States District Court for the Eastern District of
Pennsylvania, sitting by designation.

                                            1
   it is ADJUDGED and ORDERED that the judgment of the District Court denying

Appellants’ motion for judgment as a matter of law on the unlawful entry claim and the

jury verdict regarding the Appellants' unlawful seizure claim be and hereby are

AFFIRMED.

                                  By the Court,

                                  s/ Julio M. Fuentes
                                      Circuit Judge

ATTEST:

s/ Marcia M. Waldron
Clerk

Dated:       December 18, 2014




                                            2